UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4444


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAMEL L. GLOSTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:09-cr-00094-RBS-FBS-1)


Submitted:   March 31, 2011                 Decided:   April 11, 2011


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Walter B.
Dalton, Assistant Federal Public Defender, Caroline S. Platt,
Research and Writing Attorney, Norfolk, Virginia, for Appellant.
Neil H. MacBride, United States Attorney, Joseph L. Kosky,
Assistant  United   States  Attorney,  Norfolk,   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shamel Gloster appeals the forty-eight month sentence

imposed for convictions for conspiracy to defraud the United

States, in violation of 18 U.S.C. § 371 (2006), false claim, in

violation of 18 U.S.C. § 287 (2006), theft of public property,

in   violation      of    18   U.S.C.    § 641    (2006),    making    a    false

statement, in violation of 18 U.S.C. § 1001 (2006), and making a

false statement related to naturalization and citizenship, in

violation of 18 U.S.C. § 1015 (2006).                Gloster argues that the

district court’s upward variance sentence of seven months above

the Sentencing Guidelines range was substantively unreasonable.

Finding no error, we affirm.

            Gloster was a service member in the United States Navy

from 2000 to 2009.         Shamel and his wife, Beryl, were charged in

a multiple-count conspiracy involving their alleged fraudulent

marriage in an attempt to gain dependent pay for Shamel through

the Navy and for Beryl, a Kenyan citizen, to receive permanent

resident      status,       and   eventual        citizenship.      After    the

convictions,     the      probation     officer   prepared    a    pre-sentence

report     (PSR),        calculating     Gloster’s     advisory       Sentencing

Guidelines range to be thirty-three to forty-one months.                      The

probation officer calculated the potential amount of loss at

$137,862.16.     For the conspiracy and false statement related to

naturalization counts, the offense level was 14.                  On the counts

                                         2
of false claims, theft of public property, and false statement

related to the theft of public property, the base offense level

was 6, with a 10-level increase because the amount of loss was

more     than       $120,000,       but    less       than      $200,000,          under       U.S.

Sentencing          Guidelines      Manual          § 2B1.1(a)(2),             (b)(1)     (2009).

Because the counts were closely related, the probation officer

determined that the final combined adjusted offense level was

16.

               Although Gloster had not been convicted of a felony

prior    to     this      proceeding,      he       had   the    following            misdemeanor

convictions:         shoplifting,         possession       of    marijuana,           disturbing

the     peace       and     disorderly         conduct,         six       reckless        driving

convictions,         two    no     operator’s        license      convictions,            driving

while under the influence, refusing a blood or breath alcohol

test, driving on a suspended license, failure to obey a traffic

signal,       and    possession      of    drug       paraphernalia.              Gloster      was

placed     in       criminal     history       category         IV,      with     a     resulting

Guidelines range of 33-41 months.                     Neither party objected to the

PSR.

               Gloster      requested      a     sentence       at       the   bottom     of    the

Guidelines range.              The Government requested a sentence within

the    Guidelines         range,    but    did      not   make       a    specific       sentence

request.        The district court varied upward from the advisory

Guidelines range and imposed a 48-month sentence on count three,

                                                3
theft    of    public   property.      The   sentences   for   the   remaining

counts were 41 months to be served concurrently.

               In United States v. Evans, 526 F.3d 155, 164 (4th Cir.

2008), this court explained that, “no matter what provides the

basis for a deviation from the Guidelines range[,] we review the

resulting sentence only for reasonableness.”               526 F.3d at 164

(citing Gall v. United States, 552 U.S. 38, 50 (2007)).                        In

doing so, the court applies an abuse of discretion standard.

Gall, 552 U.S. at 51; see also United States v. Llamas, 599 F.3d

381, 387 (4th Cir. 2010).           This review requires consideration of

both     the    procedural    and     substantive   reasonableness       of    a

sentence.       Gall, 552 U.S. at 51.

               After reviewing for procedural error, the court next

assesses the substantive reasonableness of the sentence.                  This

inquiry requires the court to review “whether the District Judge

abused    his    discretion   in    determining   that   the   [18   U.S.C.]   §

3553(a) [2006] factors supported [the sentence] and justified a

substantial deviation from the Guidelines range.”                    Gall, 552

U.S. at 56.       The court must take “‘into account the totality of

the circumstances, including the extent of any variance from the

Guidelines range.’”        United States v. Morace, 594 F.3d 340, 346

(4th Cir.) (quoting Gall, 552 U.S. at 51), cert. denied, 131 S.

Ct. 307 (2010).



                                        4
              Gloster    only   attacks         his     sentence    based   on   the

substantive reasonableness of the variance.                        Gloster contends

that his variance sentence is substantively unreasonable because

it is greater than necessary to punish him and is based on the

district court’s perception of Gloster’s greed involved in the

offense, which he contends is already considered by the offense

level enhancement for amount of loss.                     The district court was

well     within    its   province     to       make   a   factual     determination

regarding Gloster’s motivation for the offense and to rely on

that determination, in part, to justify its decision to vary

upward.       Moreover, the district court relied on several of the

§ 3553(a) factors, in addition to Gloster’s greed, at sentencing

to support its decision.         In particular, the court was concerned

with Gloster’s history of reckless driving, citing the worst

driving record it had seen in twenty years and that Gloster

appeared to have little respect for the law.                      Because there was

no abuse of discretion in doing so, this court defers to that

reasoning.        See United States v. Diosdado-Star, 630 F.3d 359,

366-67 (4th Cir. 2011) (holding sentencing court’s decision to

impose    a   sentence   six    years      longer     than   advisory    Guidelines

range was reasonable because district court employed § 3553-

based reasoning to justify the variance).

              We therefore affirm the sentence.                   We dispense with

oral   argument     because     the   facts       and     legal    contentions   are

                                           5
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    6